DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MATTHEW M. HYDE,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-276

                          [January 28, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Ginger Lerner-Wren, Judge; L.T. Case Nos.
062015CT005239A88810 and 062017AP000032AXCR10.

  Howard Finkelstein, Public Defender, and Bernadette Guerra, Assistant
Public Defender, Fort Lauderdale, for appellant.

   Michael J. Satz, State Attorney, and Joanne Lewis, Assistant State
Attorney, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.